Citation Nr: 1220710	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  00-09 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to March 1946.  He died in November 1998.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals  (BVA or Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  The claims folder was subsequently transferred to the RO in Muskogee, Oklahoma.  It has since been transferred back to the RO in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law Judge in November 2004.  A copy of the transcript is in the record.

The Board denied service connection for the cause of the Veteran's death in a February 2005 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in October 2006.  The appellant appealed that determination to the United States Court of Appeals for the Federal Circuit  (Federal Circuit).  By a Judgment in March 2008, the Federal Circuit vacated the Court's decision and remanded the matter for the Court to apply 38 U.S.C. § 5103A(a). 

In an August 2008 memorandum decision, the Court reviewed the record and determined, in essence, that a medical opinion was required to address whether an in-service head injury materially contributed to the Veteran's death.  The Court cited 38 U.S.C.A. § 5103A(a) and DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Court set aside the February 2005 Board decision and remanded the matter for further proceedings.  In February 2010, the Board remanded the claim for additional development of the evidence.  The Board remanded the claim again in February 2012 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's February 2012 remand was not fully completed.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The February 2012 remand requested additional development followed by readjudication in a supplemental statement of the case (SSOC).  If the benefit sought was denied, the appellant was to be scheduled for a videoconference hearing at the local RO before a Veteran's Law Judge of the Board.

A March 2012 SSOC denied the appellant's claim.  Thereafter, the appellant was not provided a videoconference hearing at the local RO before a Veteran's Law Judge of the Board.  In April 2012 correspondence, the appellant's attorney indicated the appellant's desire for a Travel Board hearing.  


Accordingly, the case is REMANDED for the following action:

Contact the appellant and/or her representative and request clarification as to whether the appellant desires a "videoconference" or "Travel Board" hearing at the local RO before a Veteran's Law Judge of the Board.  Thereafter, unless otherwise indicated, schedule the appellant for the requested hearing at the local RO before a Veteran's Law Judge of the Board.  Notify the appellant in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request, or if she fails to report for the scheduled hearing without good cause, return the claims file to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


